

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is dated as of June 6, 2008, by and
between Neuro-Hitech, Inc., a Delaware corporation (the “Company”) and David
Ambrose (“Ambrose”).
 
WHEREAS, Consultant previously served as the Chief Executive Officer and Chief
Financial Officer, among other offices, of the Company; and
 
WHEREAS, in connection with that certain Amended and Restated Stock Purchase
Agreement among GKI Acquisition Corporation, Neuro-Hitech, Inc., and Ambrose,
dated June __, 2008 (the “Stock Purchase Agreement”), the Company desires to
engage Consultant to perform consulting services for the Company, and Consultant
is willing to serve in such capacity as an independent contractor.
 
NOW, THEREFORE, in consideration of the premises and respective agreements set
forth herein and the mutual benefits to be derived herefrom, the Company and
Consultant hereby agree as follows:
 
1. Services. The Company hereby engages Consultant and Consultant accepts such
engagement as an independent contractor and not as the employee, agent, partner
or joint venturer of the Company, on the terms and conditions herein. Consultant
agrees to provide certain consulting and advisory services to the Company,
including but not limited to: (a) providing operational and strategic advice
regarding the Company’s business; (b) participating in conference calls and
other forms of communication to share Consultant’s ideas, experience and
expertise with the Company; and (c) providing such other services that the
Company and Consultant mutually agree upon (collectively, the “Services”). Such
Services shall be provided by Consultant during the Term on an hourly-basis from
time to time during the regular business hours for a minimum of ten (10) hours
per month and not to exceed twenty (20) hours per month without the consent of
Consultant. Additionally, during each 12-month period following the Commencement
Date (as defined in Section 3(a)), Consultant shall use commercially reasonable
efforts to propose in writing to the Company at least twenty (20) pharmaceutical
products for which a viable commercial market exists or reasonably could exist,
which TG United Pharmaceuticals, Inc. or its Affiliates reasonably could produce
and which the Company could, to its reasonable commercial advantage, distribute.
 
2. Compensation.
 
(a) Consulting Fee. As consideration for the Services, the Company shall pay
Consultant an annual consulting fee of $150,000 (the “Consulting Fee”), which
shall be paid to Consultant in twice-monthly installments of $6,250. If during,
any 12-month period of this Agreement, Consultant proposes fewer than twenty
(20) pharmaceutical products, as described in Section 1 hereof, then the
Consulting Fee applicable for the subsequent 12-month period shall equal
$150,000 multiplied by a fraction the numerator of which is the number of
pharmaceutical products actually proposed during the prior year and the
denominator of which is 20, provided, however, that if such a short fall occurs
during the final 12-month period of the Term, Consultant shall rebate a portion
of the Consulting Fee with respect to such 12-month period in accordance with
the formula set forth in this sentence.
 
(b) Reimbursement of Expenses. Consultant shall be reimbursed for all reasonable
expenses reasonably incurred by Consultant in the performance of the Services
pursuant to this Agreement (the “Out-of-Pocket Expenses”). Any Out of Pocket
Expenses in excess of $250 shall be subject to the Company’s prior written
approval.
 
(c) Taxes. Consultant, as an independent contractor, agrees to pay in a timely
manner all Social Security and other payroll taxes relating to his compensation,
and Consultant shall have no claim against the Company for vacation pay, sick
leave, retirement benefits, Social Security, worker’s compensation, disability
or unemployment insurance benefits or other employee benefits of any kind.

 
 

--------------------------------------------------------------------------------

 
 
3. Term and Termination.
 
(a) Term. The term of this Agreement shall be for a period of three (3) years
commencing on the date hereof (the “Initial Term”). This Agreement shall be
automatically renewed for a period of two (2) years following the completion of
the Initial Term (the “Renewal Term”) unless the Company provides to the
Consultant, or the Consultant provides to the Company, as the case may be, with
six (6) months written notice, that it does not seek a Renewal Term. For
purposes of this Agreement, references to the “Term” shall mean the Initial Term
or the Renewal Term, as appropriate.
 
(b) Termination. Either party may, at any time, terminate this Agreement with or
without cause upon thirty (30) days’ prior written notice to the other party;
provided, however, if the Company terminates this agreement prior to the
expiration of the Term without Cause (as defined below), then the Company shall
immediately make a lump-sum payment to Consultant equal to the Consultant Fee
for the remainder of the Term and any incurred but unpaid Out-of-Pocket Expenses
as of the effective termination date. For purposes of this Agreement, “Cause”
shall mean (i) Consultant's fraud, theft, embezzlement, dishonest acts, illegal
conduct or similar acts of willful misconduct of Consultant that results, in the
reasonable judgment of the Board, in an adverse effect on the Company; or (ii)
the habitual use of alcohol or other harmful and addictive substances by the
Consultant that substantially interferes with his abilities to perform the
essential functions of his position with the Company, or serious neglect by
Consultant in the performance of his duties that results in a material adverse
effect on the Company, which, in the case of serious neglect which is capable of
being cured, is not cured to the reasonable satisfaction of the Company within a
reasonable time after the Company gives Consultant written notice of such
neglect.


4. Confidentiality Covenants; Noncompetition. Consultant acknowledges that the
information, observations and data obtained by him concerning the business and
affairs of the Company and its affiliates and its and their predecessors during
the course of his performance of Services pursuant to this Agreement are the
property of the Company and its affiliates, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
affiliates’ business or industry of which Consultant becomes aware while
providing the Services. Therefore, Consultant agrees that he will not (and shall
cause each of his affiliates not to) at any time (whether during or after the
termination of the Services hereunder) disclose to any unauthorized person or,
directly or indirectly, use for his own account, any of such information,
observations or data without the Company’s consent, unless and to the extent
that the aforementioned matters become generally known to and available for use
by the public other than as a direct or indirect result of Consultant’s acts or
omissions to act.
 
5.Miscellaneous.
 
(a) Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes any
and all prior agreements or understandings between the parties pertaining to the
subject matter hereof.
 
(b) Notices. Any notices required or desired to be given hereunder shall be
deemed sufficiently given when sent by facsimile, first class certified or
registered mail, postage prepaid and return receipt requested, as follows:
 
If to the Company: At the address set forth on the signature page

 
2

--------------------------------------------------------------------------------

 
 
If to Consultant: At the address set forth on the signature page
 
or to such other address as the parties shall designate in a writing delivered
to the other party hereto. Any such notice or communication required or
permitted herein shall be deemed to have been given as of the date faxed or
transmitted so mailed as evidenced by the postmark on the envelope.


(c) Survival of Obligations. The parties expressly agree and understand that all
of the provisions in this Agreement which impose post-termination obligations on
a party, or which are related to or necessary to enforce those obligations,
shall remain in full force and effect and survive the termination of this
Agreement.


(d) Disclaimer of Agent or Employee Status. It is expressly understood that
Consultant is acting at all times in the role of an independent contractor to
the Company. Nothing in this Agreement shall be construed to constitute
Consultant as an agent or employee of the Company; nor shall anything contained
in this Agreement be construed to constitute the Company as an agent of
Consultant.
 
(e) Indemnification.
 
(i) Consultant shall indemnify and hold harmless the Company, and its respective
shareholders, members, partners, directors, officers, employees and agents from
all claims, actions, costs, debts, damages or suits, arising from any
material breach of this Agreement by Consultant, or any act or omission by
Consultant, and from all related costs, legal fees, expenses and other
liabilities incurred in connection with such claims, actions or lawsuits. This
covenant shall be deemed continuing and shall survive any termination or
expiration of this Agreement.
 
(ii) The Company shall indemnify and hold harmless Consultant from all claims,
actions, costs, debts, damages or suits, arising from Consultant's performance
of services under this Agreement or any material breach of this Agreement by the
Company, or any act or omission by the Company, and from all related costs,
legal fees, expenses and other liabilities incurred in connection with such
claims, actions or lawsuits; provided, however, the Company shall not be
obligated to indemnify Consultant for any loss, expense or damage resulting from
the intentional misconduct, gross negligence or fraud of Consultant. This
covenant shall be deemed continuing and shall survive any termination or
expiration of this Agreement.
 
(f) Binding Effect.  This Agreement shall be binding upon the parties hereto,
their heirs, administrators, representatives, executors, successors and assigns,
and shall inure to the benefit of the parties, and their heirs and assigns;
provided, however, that this Agreement is personal to Consultant and may not be
assigned by Consultant. The Company may assign all or any portion of this
Agreement by providing written notice to Consultant.


(g) Interpretation. This Agreement shall, in all respects be, interpreted,
enforced and governed under the laws of the State of Florida without regard to
its conflicts of laws principles that would refer the construction or governance
of construction of the Agreement to the laws of another jurisdiction. The
language of all parts of this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.
 
(h) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
* * * * *
 
[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.



  CONSULTANT:       /s/ David Ambrose   David Ambrose   Address for Notice:    
  COMPANY:       Neuro-Hitech, Inc.         By:
/s/ David Barrett
  Its:
 Chief Financial Officer
  Address for Notice:


 
4

--------------------------------------------------------------------------------

 
 